t c memo united_states tax_court kenneth j barela petitioner v commissioner of internal revenue respondent docket no filed date kenneth j barela pro_se frederick j lockhart jr for respondent memorandum findings_of_fact and opinion gerber chief_judge respondent for petitioner’s taxable_year determined a dollar_figure income_tax deficiency and additions to tax under sec_6651 and in the unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year at issue all rule references are to the tax_court rules_of_practice and procedure amounts of dollar_figure and dollar_figure respectively the issues for our consideration are whether petitioner is entitled to itemized and schedule c deductions in excess of those allowed or conceded by respondent and whether petitioner and respondent as part of the settlement of petitioner’s tax controversy had agreed to allow for a dollar_figure loss that had been claimed and disallowed for findings of fact2 petitioner resided in littleton colorado when he filed his petition with this court petitioner’s joint federal_income_tax return was filed on date during petitioner was a sales manager and employee of cochlear corporation and received a dollar_figure salary petitioner also received interest_income of dollar_figure in respondent determined a dollar_figure income_tax deficiency for petitioner’s taxable_year and petitioner contested the entire amount prior to trial respondent allowed the following itemized_deductions dollar_figure for medical and dental dollar_figure for state and local_taxes dollar_figure for real_estate_taxes dollar_figure for other taxes dollar_figure for home mortgage interest dollar_figure for charitable_contributions and dollar_figure for miscellaneou sec_2 the parties’ stipulation of facts is incorporated by this reference although a joint_return was filed mrs barela is not a party to this action deductions subject_to the 2-percent agi limitation petitioner was unable to substantiate any of the above-described itemized_deductions in excess of the amounts allowed by respondent petitioner originally claimed dollar_figure for employee business vehicle expense and dollar_figure for his wife’s car and truck expenses petitioner has shown entitlement to dollar_figure for his employee business vehicle expense and to dollar_figure for his wife’s car and truck expenses respondent determined that for petitioner’s taxable_year he was liable for additions to tax under sec_6651 and sec_6654 petitioner concedes that he is liable for both additions to tax in a prior case petitioner petitioned this court seeking a redetermination of a income_tax deficiency determined by respondent the case was resolved by means of a settlement entered into by petitioner and respondent on date this court entered the parties’ stipulated decision on date the decision entered for petitioner’s taxable_year resulted in a dollar_figure income_tax deficiency and a dollar_figure sec_6651 addition to the tax one of the items resolved by the decision was respondent’s disallowance of a dollar_figure loss claimed on schedule c petitioner originally claimed dollar_figure respondent allowed dollar_figure which reduced the disallowed loss to dollar_figure regarding petitioner’s wife’s furniture business during petitioner’s wife attempted to begin a business that would sell fabric covered stools a large portion of the dollar_figure was spent on stools and the craft materials needed for covering the stools she also claimed travel_expenses for promoting her product respondent disallowed the dollar_figure amount claimed on the ground that the activity was not yet a business ie it was in a startup phase and the expenditures were capital in nature in negotiating the settlement the parties came to an agreement as to which deductions would be allowed and disallowed among other items the parties agreed to the disallowance of the dollar_figure deduction in exchange for the allowance of certain other losses claimed by petitioner petitioner and his accountant mr koll were under the impression that the terms of the agreement included respondent’s agreement to allow the dollar_figure deduction for during the negotiations mr koll suggested that petitioners be allowed to deduct the dollar_figure for the tax_year respondent’s counsel and appeals officer did not make a response or expressly agree to mr koll’s proposal because respondent’s counsel and the appeals officer were silent petitioner and mr koll had the impression that an agreement had been reached later in the negotiations respondent’s counsel and the appeals officer informed petitioner and mr koll that the dollar_figure loss might be allowable for a subsequent year but not necessarily for when the parties concluded their negotiations respondent’s counsel prepared a decision document incorporating the parties’ agreement the decision document did not contain any reference to the dollar_figure loss's being allowed for both parties read and signed this document in settlement of petitioner’s taxable_year mr koll later thought it would be wise to have a written record of the agreement that he believed existed mr koll addressed a letter to respondent’s counsel wherein he listed the settlement issues that he believed were resolved under the settlement in particular mr koll stated the schedule c losses of katy’s furniture of dollar_figure will be disallowed in but this amount will be allowed in as a deduction mr koll prepared this document on date and faxed it to respondent’s counsel during the morning of date respondent’s counsel filed the stipulated decision document with this court on the morning of date at the time respondent’s counsel presented the stipulated decision to the court he was not aware of mr koll’s faxed letter after submitting the stipulated decision respondent’s counsel learned of the faxed letter and on date he composed a response and faxed it to mr koll respondent’s letter in pertinent part stated however at no time did i agree or express an opinion as to a particular year in which the expenditures at issue which i consider to be capital would be deductible since this would be based upon facts and circumstances that i am not now aware of or at least aware of in total i think that any such conclusion as to the proper year is premature by any of us since not all of the barela tax returns including in particular the return for calendar_year have yet been filed let alone reviewed by eric or me neither mr koll nor petitioner attempted to respond or dispute the contentions in respondent’s letter petitioner did not seek to withdraw or to have vacated the decision entered for petitioner filed his federal tax_return during date and claimed in that return the dollar_figure loss disallowed for petitioner contends that an agreement was reached with respondent providing that the dollar_figure amount would be allowed for respondent denies the existence of such an agreement petitioner timely appealed to this court for review of respondent’s determination for opinion the controversy in this case involves two issues firstly whether petitioner is entitled to itemized_deductions in excess of those allowed or conceded by respondent the second issue concerns whether there was an agreement between petitioner and respondent with respect to the deductibility of the dollar_figure for the year as a preliminary matter we note that petitioner conceded that the additions to tax for his taxable_year under sec_6651 and sec_6654 apply to any underpayment finally decided by the court itemized and schedule c deductions in his petition petitioner contends that respondent’s adjustments for itemized_deductions are incorrect and that petitioner is entitled to the full amount_of_deductions claimed prior to trial respondent allowed the following itemized_deductions itemized_deductions medical and dental state and local_taxes real_estate_taxes other taxes home mortgage interest charitable_contributions miscellaneous deductions subject_to the agi limitation total amount dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure petitioner was able to provide substantiation for the above amounts but did not show entitlement to amounts in excess of the those allowed by respondent tax deductions are a matter of legislative grace with a taxpayer bearing the burden of proving entitlement to the deductions claimed 503_us_79 292_us_435 rule a a taxpayer bears the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer is required to maintain sufficient records to establish the amounts of income and deductions sec_6001 116_tc_438 sec_1_6001-1 income_tax regs therefore petitioner must produce evidence that he is entitled to deductions in excess of what he has thus far been able to substantiate at trial petitioner did not offer evidence supporting his claim for the above-described itemized_deductions in excess of those allowed or agreed to by respondent see hradesky v commissioner supra because petitioner has failed to provide any substantiation to support such itemized_deductions in excess of those allowed we sustain respondent’s position with respect to those itemized_deductions petitioner further contends that he is entitled to increased deductions with regard to his vehicle expenses claimed as a business deduction on schedule c of his return at trial petitioner substantiated by means of documentary_evidence amounts in excess of those previously claimed for vehicle expenses on his return petitioner claimed dollar_figure for employee business vehicle expense and dollar_figure for his wife’s car and truck expenses no question has been raised with respect to the burden_of_proof or production under sec_7491 petitioner produced records at trial supporting a dollar_figure deduction for his employee business vehicle expenses and dollar_figure for his wife’s car and truck expenses based on petitioner’s substantiation offered at trial respondent conceded that petitioner is entitled to the increased amounts for his employee business vehicle expenses and for his wife’s car and truck expenses prior year loss per settlement background petitioner claimed dollar_figure on schedule c of his return described as prior year loss per settlement of that amount dollar_figure represented petitioner’s wife’s claimed loss the disallowance of which was agreed to in the settlement of petitioner’s case petitioner claimed the loss for in the belief that in the settlement of the tax_liability respondent had agreed that petitioner could claim the dollar_figure for respondent had disallowed petitioner’s wife’s claimed loss on the ground that the activity was not yet a business and the loss therefore represented startup costs respondent also disallowed the same dollar_figure loss claimed for on the basis that it was not allowable for and because respondent did not agree in the settlement that the loss was allowable for in negotiating the settlement petitioner agreed to the disallowance of the dollar_figure loss for petitioner however contends that prior to signing the stipulated decision an agreement was reached to allow the dollar_figure deduction for petitioner contends that respondent has breached the terms of the parties’ settlement agreement petitioner further asserts that the alleged agreement should be enforced allowing the deduction for petitioner has advanced no other reason for the allowance of the dollar_figure loss for analysis at the heart of this controversy is the question of whether a binding agreement6 was reached between petitioner and respondent to allow the loss deduction in the amount of dollar_figure for in resolving this question we apply general principles of contract law in determining whether a settlement agreement has been reached 108_tc_320 affd 208_f3d_205 3d cir formation of a contract requires the mutual assent of the parties to its essential terms and mutual assent generally requires an offer and an acceptance id on brief respondent raises alternative defenses to the alleged contract we need not address these arguments as the general principles of contract law are sufficient to guide us in our holding on this issue petitioner alleges that his agreement to the disallowance of the dollar_figure loss for was bargained for in exchange for respondent’s agreement to allow the deduction for for such a contract to exist and be binding both parties must have agreed to the above-stated essential terms to determine if there was mutual assent between the parties we must decide whether an offer and acceptance occurred an offer is 'the manifestation of willingness to enter into a bargain so made as to justify another person in understanding that his assent to that bargain is invited and will conclude it ' id quoting restatement contract sec_2d sec_24 petitioner through mr koll made the following proposal here’s what i’m suggesting you will allow barela’s loss disallow mrs barela’s loss but allow it to her in and we’ll agree to that dollar_figure schedule a adjustment and two other minor items even if we were to find that a valid offer was made it must be shown that respondent accepted it by manifesting his assent to the offer a prerequisite to the formation of an agreement is an objective manifestation of mutual assent to its essential terms also known as a meeting of the minds estate of halder v commissioner tcmemo_2003_84 citing various cases on that point respondent’s counsel and the appeals officer indicated that the loss might be allowable in a subsequent year but not necessarily for respondent’s statement reflects that no assent was intended in these circumstances without some affirmative assent by respondent there could be no meeting of the minds a contract was not created and thus a settlement agreement was not reached the parties agreed to the stipulated decision for conspicuously absent from the decision documents was any express agreement or closing_agreement regarding the allowance of the dollar_figure for the parties' postnegotiation exchange of writings also illustrates that a meeting of the minds had not occurred between the parties mr koll on behalf of petitioner faxed a letter to respondent’s counsel in an attempt to document the agreement that he believed existed specifically the letter stated in pertinent part that the schedule c losses of katy’s furniture of dollar_figure will be disallowed in but this amount will be allowed in as a deduction mr koll executed this document on date and faxed it to respondent’s counsel the morning of date but respondent’s counsel was not aware of mr koll’s fax when the decision document was filed with the court during the morning of date also on date after the decision document had been filed and respondent’s counsel had become aware of mr koll’s the decision document was not entered by this court until date fax respondent faxed the following response to mr koll however at no time did i agree or express an opinion as to a particular year in which the expenditures at issue which i consider to be capital would be deductible since this would be based upon facts and circumstances that i am not now aware of or at least aware of in total i think that any such conclusion as to the proper year is premature by any of us since not all of the barela tax returns including in particular the return for calendar_year have yet been filed let alone reviewed by eric or me respondent’s letter is consistent with respondent’s response to petitioner’s proposal during the negotiations upon receipt of respondent’s letter neither mr koll nor petitioner made any attempt to respond rebut or dispute the contentions in respondent’s letter further petitioner did not move to withdraw or to vacate the entered decision for accordingly we hold that the parties did not reach a binding agreement as to the allowance of the dollar_figure loss petitioner has not otherwise shown entitlement to said loss for and is not entitled to deduct the dollar_figure amount on his return we have considered all other arguments advanced by the parties and to the extent that we have not addressed these arguments we consider them irrelevant moot or without merit decision will be entered under rule
